MORRISON, Judge.
Relator plead guilty in three misdemeanors in the County Court of Leon County, and different fines were assessed against him. Thereafter he applied to the District Court for a writ of habeas corpus, alleging such judgments to be void.
The District Court of Leon County granted the writ and after a hearing on the application for release denied the same.
This is an appeal from such order.
Attached to the application for the writ are the judgments of the County Court of Leon County in Causes Nos. 2468, 2469, and 2470 in said court, each assessing a fine against relator on his plea of guilty. The judgments appear in all things regular.
No statement of facts accompanies the record, and no error appears. The judgment of the trial court is affirmed, and no motion for rehearing will be entertained.